Memorandum. The order of the Appellate Division should be affirmed. The defendant’s behavior in turning over a table and lying on the floor during the testimony of the identification witness, coupled with the defendant’s clear and repeated requests to leave the courtroom and the Trial Judge’s admonitions and explanation of the consequences were sufficient to constitute a waiver of his right to be present at trial (CPL 260.20; see People v Epps, 37 NY2d 343). Nor do we find any merit to the contention that the defendant was incompetently represented in view of the defendant’s bizarre and unco-operative behavior. Under the circumstances, counsel’s candor with the court and the jury in attempting to minimize the adverse impact of defendant’s behavior should not be reproached.
Chief Judge Breitel and Judges Jasen, Gabrielu, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.